DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "likely" in claims 1, 11, and 19 is a relative term which renders the claim indefinite.  The term "likely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “likely” renders the determination that the document includes at least one missing item indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2 and 4-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:
A system comprising: 


determine, for a received document including at least one item, that the received document likely includes at least one missing item, the determination based on at least a 
provide an indication of the at least one missing item. 
Claim 1 is directed to a series of steps for analyzing data to detect a missing item and indicate that the item is missing, which is a concept that can be performed in the human mind and thus grouped as Mental Processes.  The mere nominal recitation of processors, memory, machine learning model, and non-transitory computer-readable storage medium does not take the claim out of the method of organizing human interactions.  Thus the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the processors, memory, machine learning model, and non-transitory computer-readable storage medium are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, storing instructions on a memory to be executed by a processor, and making determinations using a machine learning model, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.

Independent Claims 11, and 20 recite a method, and non-transitory computer-readable storage medium that perform substantially the same steps as Claim 1, and are thus rejected for the same reasons as stated in the rejection of Claim 1.



Dependent Claims 12-18 depend from rejected Claim 11 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 12-18 are rejected for the same reasons as stated in the rejection of Claim 11 from which they depend.

Dependent Claim 20 depends from rejected Claim 19 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claim 20 is rejected for the same reasons as stated in the rejection of Claim 19 from which they depend.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat Pub No 2021/0125720 “Cheng”.

As per Claims 1, 11, and 19, Cheng disclose a system, method, and non-transitory computer-readable storage medium comprising:
at least one data processor (Cheng: [0026], the processing circuit comprises one or more processors); and 
at least one memory storing instructions which, when executed by the at least one data processor (Cheng: [0030], software embedded in a computer-readable medium with instructions for executing the software), causes the system to at least: 
determine, for a received document including at least one item, that the received document likely includes at least one missing item, the determination based on at least a machine learning model and the at least one item (Cheng: [0020], using machine learning models to detect a probability of a patient chart missing a suspected code, and if a code is missing, the data models detect this suspected coding inaccuracy and notify the provider or other relevant user or device of the possibility of the missing code); and 
provide an indication of the at least one missing item (Cheng: [0020], if a code is missing, the data models detect this suspected coding inaccuracy and notify the provider or other relevant user or device of the possibility of the missing code).  

As per Claims 2, 12, and 20, Cheng discloses a system, method, and non-transitory computer-readable storage medium, wherein the received document comprises an invoice, and wherein the at least one item includes a hospital billing code (Cheng: [0018]).  

As per Claims 3 and 13, Cheng discloses a system and method, wherein the machine-learning model comprises a co- occurrence model (Cheng: [0020]).  

As per Claims 4 and 14, Cheng discloses a system and method, wherein the co-occurrence model comprises a matrix including a value representative of a likelihood that pairs of items are likely to be included in the received document, the pairs of items including the at least one item and the at least one missing item (Cheng: [0020]).  

As per Claims 5 and 15, Cheng discloses a system and method, wherein the co-occurrence model comprises a co-occurrence matrix including a value representative of a likelihood that pairs of items are likely to be included in the received document (Cheng: [0020]).  

As per Claims 6 and 16, Cheng discloses a system and method, wherein the system is further caused to at least: provide a recommendation item corresponding to the at least one missing item (Cheng: [0019]).  

As per Claims 7 and 16, Cheng discloses a system and method, wherein the system is further caused to at least: provide a value indicative of a confidence that the at least one missing item is missing from the received document (Cheng: [0019]).  

As per Claim 8, Cheng discloses a system, wherein the system is further caused to at least: provide a value indicative of a confidence that the at least one missing item is missing from the received document (Cheng: [0019]).  

As per Claims 9 and 17, Cheng disclose the system and method, wherein the system is further caused to at least: train, based on at least a set of reference documents, the machine-learning model, the set of reference documents each including a set of verified items (Cheng: [0020]).  

As per Claims 10 and 18, Cheng discloses a system and method, wherein the machine-learning model is generated based on at least a statistical technique, a neural network, a pattern recognizer, a clustering algorithm, a rule- based engine, a priori information, a convolutional neural network, and/or a recurrent neural network, wherein the machine-learning model is generated based on at least an observed relations table, and/or wherein the machine learning model is normalized to a percentage value (Cheng: [0019]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687